DETAILED ACTION
Claim(s) 1-39 are presented for examination.
Claim(s) 1-18 remain canceled.
Claims 19, 26, 30 and 35 are amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 3rd, 2021 has been entered.

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) CN201710063714.0 submitted on February 3rd, 2017.

Response to Arguments
Applicant’s arguments (see remarks pages 9-15 of 16) filed August 3rd, 2021 with respect to rejection of claim(s) 19 - 39 under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 19, the applicant argued that, the cited portions of Cho have not been shown to disclose or suggest ... "the uplink bearer and the downlink bearer are a same bearer" and "the uplink data flow and the downlink data flow belong to a same protocol data unit (PDU) session flow”... Eriksson has not been shown to remedy Cho's deficiency with respect to at least the above features of current claim 19. As such, the cited references, whether alone or in combination, have not been shown to teach or suggest each and every element of the previously presented claims. [Remarks, pages 10-15 of 16].

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Eriksson (US 2019/0075482 A1) fig. 4, pg. 2, ¶29 lines 1-9 discloses:


    PNG
    media_image1.png
    472
    706
    media_image1.png
    Greyscale

	“The present disclosure describes a method to apply reflective mapping of PDU flows to radio bearers. Meaning that the RAN may map a PDU flow to any existing radio bearer to a UE, without informing the UE of the mapping rules via control signaling. The UE will detect the mapping rules by inspecting what radio bearer packets of a PDU flow is transmitted on in the downlink, and perform the same mapping rule when transmitting packets of a PDU flow in the uplink”.	

Eriksson (US 2019/0075482 A1) pg. 3, ¶45 lines 5-14 further discloses:

	“The principle is to inform the UE of new PDU flow-to-radio bearer configurations via user data packets, e.g. in the Packet Data Convergence Protocol (PDCP) header, instead of using control plane signaling, i.e. Radio Resource Control (RRC). In some embodiments, another protocol layer above PDCP (e.g., Service Data Adaptation Protocol (SDAP)) that may include this information if configured. Information, e.g. packet marker, of which PDU flow Identity (ID) and PDU session ID data packet belongs to may be included in user data packet headers. By reading this information in downlink data packets, the UE may detect what radio bearer data packets of this combination of PDU flow ID and PDU session ID should be transmitted on in the uplink”.

In other words, Cho in view of Eriksson teaches:
"the uplink bearer and the downlink bearer are a same bearer” by disclosing: 

	The UE detecting mapping rules by inspecting radio bearer packets of a PDU flow transmitted in the downlink, and applying the same mapping rule for transmitting packets of a PDU flow in the uplink.

“the uplink data flow and the downlink data flow belong to a same protocol data unit (PDU) session flow” by disclosing:

	By reading information in downlink data packets, the UE detects radio bearer data packets with the combination of PDU flow ID and PDU session ID to be transmitted on the uplink.	

	Therefore a prima facie case of obviousness is established by Cho in view of Eriksson under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 19-39 are rejected under 35 U.S.C. § 103 as being unpatentable over Cho et al. (US 2019/0150023 A1; also see provisional application # 62/453,467) hereinafter “Cho” and provisional ‘467 in view of Eriksson et al. (US 2019/0075482 A1; also see provisional application # 62/417,835) hereinafter “Eriksson” and provisional ‘835.

Regarding Claims 19 and 30,
	Cho discloses an apparatus [see fig. 20, pg. 8, ¶169 lines 1-8, a user equipment (UE); also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, a mobile station (MS) “2”], comprising: 
	at least one processor [see fig. 20, pg. 8, ¶169 lines 1-8, one or more processors “110”; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, one or more processors “110”]; and
	a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor [see fig. 20, pg. 8, ¶168 lines 1-8, software that is stored in a memory “130” to be executed by processor(s) “110”; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, software that is stored in a memory “130” to be executed by processor(s) “110”], wherein the programming instructions instruct the apparatus to perform operations [see fig. 20, pg. 8, ¶168 lines 1-8, the software stored in the memory “130” is fully or partially implemented by the UE to execute steps; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, the software stored in the memory “130” is fully or partially implemented by the MS to execute steps] comprising:
	receiving a downlink data flow from a downlink bearer from an access network device [see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, receiving a DL SDAP data PDU from NG-RAN via a DL DRB with a first DRB ID; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, receiving QoS rule(s) related to the POU session from NG core, and receiving AS-mapping rule(s) and DRB configuration information for the POU session from AN node], wherein the downlink data flow includes an identifier (ID) of the downlink data flow [see fig. 11, pg. 6, ¶117 lines 1-13, the DL SDAP header consists of NAS-level reflective QoS activation indication, AS-level reflective QoS activation indication and QoS flow ID (format 1); also see provisional ‘467, pg. 11, UE's operation, Step 4, lines 1-5, a QoS flow ID of the UL packet] and a reflective quality of service (QoS) indication [see fig. 11, pg. 6, ¶117 lines 1-13, a NAS-level reflective QoS activation indication and AS-level reflective QoS activation indication are present for every DL SDAP header; also see provisional ‘467, pg. 11, UE's operation, Step 2, lines 1-4, a DL packet indicating Reflective QoS activation] that indicates whether data transmission is performed in a reflective QoS manner [see fig. 9: Step “S915”, pg. 6, ¶114 lines 1-10, if updating of the AS mapping rule for UL is performed by the AS-level reflective QoS activation indication being set to 1, the UE transmits the UL packet via a first DRB, which is mapped to the first QoS flow ID, to the network; also see provisional ‘467, pg. 11, UE's operation, Step 4, lines 1-5, If the IP flow of the UL packet isn't matched to any of the IP flows defined in the saved QoS rule(s) and the saved 'no matching UL packet handling IE' indicates that the UE is allowed to send the UL packet to network];
	obtaining a mapping rule based on the reflective QoS indication [see fig. 9: Step “S903”, pg. 6, ¶108 lines 1-7, the DL SDAP PDU includes an AS-level Reflective QoS activation indication indicating whether to perform updating of the Access Stratum (AS) mapping rule in the UE for uplink (UL) and a NAS-level Reflective QoS activation indication indicating whether to perform updating of the Non Access Stratum (NAS) reflective QoS rule for UL; also see provisional ‘467, pg. 11, UE's operation, Step 2, lines 1-4, the UE saves the received QoS rule(s), AS-mapping rule(s), TX allowance for no matching UL packet and Allowed QoS flow(s) for no matching UL packet, and establishes DRB such as default ORB and/or Dedicated DRB, After that, UE may update QoS rules by receiving NAS message including QoS rules or by receiving DL packet indicating the Reflective QoS activation], wherein the mapping rule [see fig. 9: Step “S903”, pg. 6, ¶108 lines 1-7, the Access Stratum (AS) mapping rule in the UE for uplink (UL) and a NAS-level Reflective QoS activation indication indicating whether to perform updating of the Non Access Stratum (NAS) reflective QoS rule for UL; also see provisional ‘467, pg. 11, UE's operation, Step 2, lines 1-4, the AS-mapping rule(s)] comprises a mapping relationship between an uplink data flow and an uplink bearer [see fig. 9: Step “S905”, pg. 6, ¶110 lines 1-5, When the UE updates UL AS mapping rule, a UL DRB mapped to a UL QoS flow with the first QoS flow ID is set to the UL DRB with a first DRB ID; also see provisional ‘467, pg. 11, UE's operation, Step 4, lines 5-9, the UE maps the selected QoS flow of the UL packet to a DRB defined by the AS mapping rules]; and
	sending the uplink data flow by using the uplink bearer to the access network device [see fig. 9: Step “S915”, pg. 6, ¶114 lines 1-10, the UE transmits the UL packet via the first DRB, to the network; also see provisional ‘467, pg. 11, UE's operation, Step 6, lines 3-4, the UE transmits the UL packet with the QoS Flow ID to the AN node via the DRB], wherein the uplink data flow is corresponding to the downlink data flow [see fig. 9: Step “S915”, pg. 4, ¶65 lines 1-5; pg. 6, ¶114 lines 1-10, the UL packet is mapped to the first QoS flow ID (QFI) marked in both DL and UL packets; also see provisional ‘467, pg. 11, UE's operation, Step 4, lines 1-5, the UE sets the QoS Flow ID of the UL packet to a value of the selected QoS flow defined by the QoS rule].
	Cho does not explicitly teach the uplink bearer is “determined based on” the downlink bearer; the uplink bearer and the downlink bearer are a “same” bearer; and wherein the uplink data flow is corresponding to the downlink data flow comprises the uplink data flow and the downlink data flow belong to “a same protocol data unit (PDU) session flow”.
	However Eriksson discloses the uplink bearer is determined based on the downlink bearer [see fig. 4, pg. 4, ¶54 lines 1-8, the "RAN determines the mapping relationship between QoS flow (as determined by the UE in UL or marked by the CN in DL) and DRB for UL and DL"; also see provisional ‘835, pg. 7, ¶34 lines 1-3, the "RAN determines the mapping relationship between QoS flow (as determine by the UE in UL or marked by the CN in DL) and DRB for UL and DL”]; 
	the uplink bearer and the downlink bearer are a same bearer [see fig. 4, pg. 2, ¶29 lines 1-9, the UE detects mapping rules by inspecting radio bearer packets of a PDU flow transmitted in the downlink, and applying the same mapping rule for transmitting packets of a PDU flow in the uplink; also see provisional ‘835, pg. 2, ¶8 lines 1-6, the UE detects the mapping rules by inspecting radio bearer packets of a POU flow is transmitted on in the downlink, and perform the same mapping rule when transmitting packets of a POU flow in the uplink]; and 
[see pg. 3, ¶45 lines 5-14, by reading information in downlink data packets, the UE detects radio bearer data packets with the combination of PDU flow ID and PDU session ID to be transmitted on the uplink; also see provisional ‘835, pg. 1, ¶3 lines 1-4, multiple flows are mapped to the same data radio bearer. Also, flows from different PDU sessions are mapped to the same data radio bearer].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the uplink bearer is “determined based on” the downlink bearer; the uplink bearer and the downlink bearer are a “same” bearer, wherein the uplink data flow is corresponding to the downlink data flow comprises the uplink data flow and the downlink data flow belong to “a same protocol data unit (PDU) session flow” as taught by Eriksson in the system of Cho for reducing control signaling between the radio access node and the wireless device by not sending mapping from flows to radio bearers via control signaling [see Eriksson pg. 1, ¶9 lines 23-28].

Regarding Claims 20 and 31,
	The combined system of Cho and Eriksson discloses the apparatus according to claim 30 [see fig. 20, pg. 8, ¶169 lines 1-8, the user equipment (UE); also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, the mobile station (MS) “2”]. 
	Cho further discloses wherein the operations [see fig. 20, pg. 8, ¶168 lines 1-8, the software stored in the memory “130” is fully or partially implemented by the UE to execute steps; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, the software stored in the memory “130” is fully or partially implemented by the MS to execute steps] further comprise: 
	obtaining a second mapping rule in a signaling manner [see fig. 12, pg. 6, ¶119 lines 1-8, the NG-RAN sends the UE the RRC message for default DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 2, lines 1-2, the 5G-RAN sends UE the RRC message for DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule]; and 
	applying a latest mapping rule regardless of whether the latest mapping rule is obtained in the signaling manner or obtained based on the reflective QoS indication [see fig. 12: Step “1201”, pg. 6, ¶120 lines 1-9, the UE saves the received QoS rule(s) and AS-mapping rule(s), and establishes default DRB. After that, the UE may update QoS rules by receiving NAS message including QoS rules or by receiving DL packet indicating the Reflective QoS activation; also see provisional ‘467, pg. 11, UE’s operation, Step 2, lines 1-4, the UE saves the received QoS rule(s), AS-mapping rule(s), TX allowance for no matching UL packet and Allowed QoS flow(s) for no matching UL packet, and establishes DRB such as default DRB and/or Dedicated DRB].

Regarding Claims 21 and 32,
	The combined system of Cho and Eriksson discloses the apparatus according to claim 31 [see fig. 20, pg. 8, ¶169 lines 1-8, the user equipment (UE); also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, the mobile station (MS) “2”].
	Cho further discloses, wherein obtaining the second mapping rule [see fig. 12, pg. 6, ¶119 lines 1-8, the NG-RAN sends the UE the RRC message for default DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 2, lines 1-2, the 5G-RAN sends UE the RRC message for DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule], comprises: 
	receiving information including the second mapping rule between a dataflow and a bearer in a form of radio resource control (RRC) signaling [see fig. 12, pg. 6, ¶119 lines 1-8, the NG-RAN sends the UE the RRC message for default DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 2, lines 1-2, the 5G-RAN sends UE the RRC message for DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule].

Regarding Claims 22,
	Cho discloses the wireless communication method according to claim 19 [see fig. 20, pg. 8, ¶169 lines 1-8, a reflective QoS method; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, a reflective QoS method]. 
	Cho does not explicitly teach the reflective QoS indication is “determined” by the access network device.
	However Eriksson discloses the reflective QoS indication is determined by the access network device [see fig. 4, pg. 4, ¶54 lines 1-8, the "RAN determines the mapping relationship between QoS flow (as determined by the UE in UL or marked by the CN in DL) and DRB for UL and DL"; also see provisional ‘835, pg. 7, ¶34 lines 1-3, the "RAN determines the mapping relationship between QoS flow (as determine by the UE in UL or marked by the CN in DL) and DRB for UL and DL”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the uplink bearer is the reflective QoS indication is “determined” by the access network device as taught by Eriksson in the system of Cho for the same motivation as set forth in claim 19.

Regarding Claims 23 and 33,
	The combined system of Cho and Eriksson discloses the apparatus according to claim 30 [see fig. 20, pg. 8, ¶169 lines 1-8, the user equipment (UE); also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, the mobile station (MS) “2”].
[see fig. 20, pg. 8, ¶168 lines 1-8, the software stored in the memory “130” is fully or partially implemented by the UE to execute steps; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, the software stored in the memory “130” is fully or partially implemented by the MS to execute steps] further comprise, before sending the uplink data flow [see fig. 9: Step “S915”, pg. 6, ¶114 lines 1-10, prior to the UE transmitting the UL packet via the first DRB, to the network; also see provisional ‘467, pg. 11, UE's operation, Step 6, lines 3-4, the UE transmits the UL packet with the QoS Flow ID to the AN node via the DRB]: 
	mapping an uplink IP flow to the uplink data flow through a non-access stratum (NAS) mapping [see fig. 9: Step “S903”, pg. 6, ¶108 lines 1-7, the DL SDAP PDU includes a NAS-level Reflective QoS activation indication indicating whether to perform updating of the Non Access Stratum (NAS) reflective QoS rule for UL; also see provisional ‘467, pg. 11, UE's operation, Step 2, lines 1-4, the UE updates QoS rules by receiving NAS message including QoS rules or by receiving DL packet indicating the Reflective QoS activation]; and 
	mapping the uplink data flow to the uplink bearer through an access stratum (AS) mapping according to the mapping rule [see fig. 9: Step “S903”, pg. 6, ¶108 lines 1-7, the DL SDAP PDU includes an AS-level Reflective QoS activation indication indicating whether to perform updating of the Access Stratum (AS) mapping rule in the UE for uplink (UL); also see provisional ‘467, pg. 11, UE's operation, Step 2, lines 1-4, the UE saves the received QoS rule(s), AS-mapping rule(s), TX allowance for no matching UL packet and Allowed QoS flow(s) for no matching UL packet, and establishes DRB such as default ORB and/or Dedicated DRB].

Regarding Claim 24,
	The combined system of Cho and Eriksson discloses the wireless communication method according to claim 23 [see fig. 20, pg. 8, ¶169 lines 1-8, a reflective QoS method; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, a reflective QoS method]. 

	before mapping the uplink IP flow to the uplink data flow [see fig. 9: Step “S909”, pg. 6, ¶111 lines 1-9, prior to the UE updating the UL QoS rule, the UL QoS flow mapped to the UL IP flow with a first IP flow ID of the DL traffic set to a UL QoS flow with the first QoS flow ID; also see provisional ‘467, pg. 11, UE's operation, Step 6, lines 1-3, prior to mapping the QoS flow of the UL packet to a DRB defmed by the AS mapping rules], the method [see fig. 20, pg. 8, ¶169 lines 1-8, the reflective QoS method; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, the reflective QoS method] further comprises: 
	receiving [see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, receiving; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, receiving], by the user equipment [see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, by the UE; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, by the UE], information indicating a mapping between the uplink IP flow and the uplink data flow [see fig. 9: Step “S909”, pg. 6, ¶111 lines 1-9, when the UE updates UL QoS rule, a UL QoS flow mapped to a UL IP flow with a first IP flow ID of the DL traffic is set to a UL QoS flow with the first QoS flow ID; also see provisional ‘467, pg. 11, UE's operation, Step 6, lines 1-3, the UE sets the QoS Flow ID of the UL packet to a value defined by the QoS rules].

Regarding Claim 25,
	The combined system of Cho and Eriksson discloses the wireless communication method according to claim 19 [see fig. 20, pg. 8, ¶169 lines 1-8, a reflective QoS method; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, a reflective QoS method]. 
	Cho further discloses wherein: 
	receiving [see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, receiving; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, receiving], by the user equipment [see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, by the UE; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, by the UE], the downlink data flow from the downlink bearer from the access network [see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, the DL SDAP data PDU from NG-RAN via a DL DRB with a first DRB ID; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, QoS rule(s) related to the POU session from NG core, and AS-mapping rule(s) and DRB configuration information for the POU session from AN node] comprises: 
	receiving [see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, receiving; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, receiving], by the user equipment [see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, by the UE; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, by the UE], downlink data packets in a form of a flow from the downlink bearer [see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, DL SDAP data PDU from NG-RAN via a DL DRB with a first DRB ID; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, QoS rule(s) related to the POU session from NG core, and AS-mapping rule(s) and DRB configuration information for the POU session from AN node].

Regarding Claim 34,
	The combined system of Cho and Eriksson discloses the apparatus according to claim 30 [see fig. 20, pg. 8, ¶169 lines 1-8, the user equipment (UE); also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, the mobile station (MS) “2”]. 
	Cho further discloses wherein: 
	receiving the downlink data flow from the downlink bearer from the access network device [see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, receiving the DL SDAP data PDU from NG-RAN via a DL DRB with a first DRB ID; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, receiving QoS rule(s) related to the POU session from NG core, and AS-mapping rule(s) and DRB configuration information for the POU session from AN node] comprises: 
	receiving [see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, receiving; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, receiving] the downlink data flow in a downlink QoS flow [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, the QoS flow of the DL packet to a DRB defined by the AS mapping rules; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step “9”, the QoS flow of the DL packet to a DRB defined by the AS mapping rules].

Regarding Claims 26 and 35,
	Cho discloses an apparatus [see fig. 20, pg. 8, ¶170 lines 1-9, a network apparatus or evolved node “B” (eNB); also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, an access terminal (AT) “2”], comprising: 
	at least one processor [see fig. 20, pg. 8, ¶169 lines 1-8, one or more processors “110”; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, one or more processors “110”]; and 
	a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor [see fig. 20, pg. 8, ¶168 lines 1-8, software that is stored in a memory “130” to be executed by processor(s) “110”; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, software that is stored in a memory “130” to be executed by processor(s) “110”], wherein the programming instructions instruct the at least one processor to perform operations [see fig. 20, pg. 8, ¶168 lines 1-8, the software stored in the memory “130” is fully or partially implemented by the processor(s) “110” to execute steps; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, the software stored in the memory “130” is fully or partially implemented by the AT to execute steps] comprising: 	
	receiving [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, receiving; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, receiving], by an access network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, by a NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by a 5G-RAN], a downlink data flow from a core network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, DL data with QoS marking and reflective QoS activation indication; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, DL data with QoS marking and reflective QoS activation indication from 5G-CN]; 
[see fig. 14: Steps “1405”/”1407”, pg. 7, ¶134 lines 1-4; ¶135 lines 1-3, if the reflective QoS activation indication in the received encapsulation header is ‘0’; or if the NG-RAN decides not to activate AS-level reflective QoS; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Steps “5”/”6”, lines 1-3, If the reflective QoS activation indication in the received encapsulation header is '1’; or If the 5G-RAN decides to activate AS-level reflective QoS, the 5G-RAN sets AS-level Reflective QoS activation indication of DL PDAP header to ‘1’'], by the access network device [see fig. 14: Steps “1405”/”1407”, pg. 7, ¶134 lines 1-4; ¶135 lines 1-3, the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, the 5G-RAN], to use a reflective quality of service (QoS) manner to transmit data [see fig. 14: Steps “1405”/”1407”, pg. 7, ¶134 lines 1-4; ¶135 lines 1-3, sets NAS-level Reflective QoS activation indication of DL SDAP header to ‘0’; or sets AS-level Reflective QoS activation indication of DL SDAP header to ‘0’; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Steps “5”/”6”, lines 1-3, sets NAS level Reflective QoS activation indication of DL PDAP header to '1' or sets AS-level Reflective QoS activation indication of DL PDAP header to ‘1’]; 
	mapping [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, mapping; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step “9”, mapping], by the access network device [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], the downlink data flow to a downlink bearer [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, the QoS flow of the DL packet to a DRB defined by the AS mapping rules; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step “9”, the QoS flow of the DL packet to a DRB defined by the AS mapping rules]; 
	sending [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, transmitting; also see provisional ‘467, pg. 22, transmitting], by the access network device [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], the downlink data flow in a downlink bearer to user equipment [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, the DL SDAP data PDU to the UE via the DRB to the UE; also see provisional ‘467, pg. 22, the DL PDAP data PDU to the UE via the DRB], wherein the downlink data flow includes an identifier (ID) of the downlink data flow [see fig. 11, pg. 6, ¶117 lines 1-13, the DL SDAP header consists of NAS-level reflective QoS activation indication, AS-level reflective QoS activation indication and QoS flow ID (format 1); also see provisional ‘467, pg. 11, Step 4, lines 1-5, a QoS flow ID of the UL packet] and a reflective quality of service (QoS) indication [see fig. 11, pg. 6, ¶117 lines 1-13, a NAS-level reflective QoS activation indication and AS-level reflective QoS activation indication are present for every DL SDAP header; also see provisional ‘467, pg. 11, Step 2, lines 1-4, a DL packet indicating Reflective QoS activation] that indicates whether data transmission is performed in the reflective QoS manner [see fig. 9: Step “S915”, pg. 6, ¶114 lines 1-10, if updating of the AS mapping rule for UL is performed by the AS-level reflective QoS activation indication being set to 1, the UE transmits the UL packet via a first DRB, which is mapped to the first QoS flow ID, to the network; also see provisional ‘467, pg. 11, Step 4, lines 1-5, If the IP flow of the UL packet isn't matched to any of the IP flows defined in the saved QoS rule(s) and the saved 'no matching UL packet handling IE' indicates that the UE is allowed to send the UL packet to network]; and 
	receiving [see fig. 9: Step “S915”, pg. 6, ¶114 lines 1-10, receiving; also see provisional ‘467, pg. 11, Step 6, lines 3-4, receiving], by the access network device [see fig. 9: Step “S915”, pg. 6, ¶114 lines 1-10, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], an uplink data flow in an uplink bearer from the user equipment [see fig. 9: Step “S915”, pg. 6, ¶114 lines 1-10, the UL packet (with the first IP flow) via the first DRB from the UE; also see provisional ‘467, pg. 11, Step 6, lines 3-4, the UL packet with the QoS Flow ID from the UE via the DRB], wherein the uplink data flow is corresponding to the downlink data flow [see fig. 9: Step “S915”, pg. 4, ¶65 lines 1-5; pg. 6, ¶114 lines 1-10, the UL packet is mapped to the first QoS flow ID (QFI) marked in both DL and UL packets; also see provisional ‘467, pg. 11, Step 4, lines 1-5, the UE sets the QoS Flow ID of the UL packet to a value of the selected QoS flow defined by the QoS rule].
same” bearer; and wherein the uplink data flow is corresponding to the downlink data flow comprises the uplink data flow and the downlink data flow belong to “a same protocol data unit (PDU) session flow”.
	However Eriksson discloses the uplink bearer and the downlink bearer are a same bearer [see fig. 4, pg. 2, ¶29 lines 1-9, the UE detects mapping rules by inspecting radio bearer packets of a PDU flow transmitted in the downlink, and applying the same mapping rule for transmitting packets of a PDU flow in the uplink; also see provisional ‘835, pg. 2, ¶8 lines 1-6, the UE detects the mapping rules by inspecting radio bearer packets of a POU flow is transmitted on in the downlink, and perform the same mapping rule when transmitting packets of a POU flow in the uplink]; and 
	wherein the uplink data flow is corresponding to the downlink data flow comprises the uplink data flow and the downlink data flow belong to a same protocol data unit (PDU) session flow [see pg. 3, ¶45 lines 5-14, by reading information in downlink data packets, the UE detects radio bearer data packets with the combination of PDU flow ID and PDU session ID to be transmitted on the uplink; also see provisional ‘835, pg. 1, ¶3 lines 1-4, multiple flows are mapped to the same data radio bearer. Also, flows from different PDU sessions are mapped to the same data radio bearer].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the uplink bearer and the downlink bearer are a “same” bearer, wherein the uplink data flow is corresponding to the downlink data flow comprises the uplink data flow and the downlink data flow belong to “a same protocol data unit (PDU) session flow” as taught by Eriksson in the system of Cho for reducing control signaling between the radio access node and the wireless device by not sending mapping from flows to radio bearers via control signaling [see Eriksson pg. 1, ¶9 lines 23-28].


Regarding Claims 27 and 36,
	The combined system of Cho and Eriksson discloses the apparatus according to claim 35 [see fig. 20, pg. 8, ¶170 lines 1-9, the network apparatus or evolved node “B” (eNB); also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, an access terminal (AT) “2”].
	Cho further discloses wherein the operations further comprise: 
	sending [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, transmitting; also see provisional ‘467, pg. 22, transmitting], by the access network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], a second mapping rule in a signaling manner to the user equipment [see fig. 12, pg. 6, ¶119 lines 1-8, the NG-RAN sends the UE the RRC message for default DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 2, lines 1-2, the 5G-RAN sends UE the RRC message for DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule]; and 
	receiving [see fig. 9: Step “S915”, pg. 6, ¶114 lines 1-10, receiving; also see provisional ‘467, pg. 11, Step 6, lines 3-4, receiving], by the access network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], the uplink data flow based on a latest mapping rule regardless of whether the latest mapping rule is obtained in the signaling manner or based on the reflective QoS indication [see fig. 9: Step “S915”, pg. 6, ¶114 lines 1-10, the UL packet via the first DRB from the UE; also see provisional ‘467, pg. 11, Step 6, lines 3-4, the UL packet with the QoS Flow ID from the UE via the DRB].

Regarding Claims 28 and 37,
	The combined system of Cho and Eriksson discloses the apparatus according to claim 36 [see fig. 20, pg. 8, ¶170 lines 1-9, the network apparatus or evolved node “B” (eNB); also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, an access terminal (AT) “2”].
	Cho further discloses wherein sending [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, transmitting; also see provisional ‘467, pg. 22, transmitting], by the access network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], the second mapping rule in the signaling manner to the user equipment [see fig. 12, pg. 6, ¶119 lines 1-8, the NG-RAN sends the UE the RRC message for default DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 2, lines 1-2, the 5G-RAN sends UE the RRC message for DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule], comprises: 
	sending [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, transmitting; also see provisional ‘467, pg. 22, transmitting], by the access network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], information including the second mapping rule between a dataflow and a bearer in a form of radio resource control (RRC) signaling [see fig. 12, pg. 6, ¶119 lines 1-8, the RRC message for default DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 2, lines 1-2, the 5G-RAN sends UE the RRC message for DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule].

Regarding Claim 29,
	The combined system of Cho and Eriksson discloses the wireless communication method according to claim 26 [see fig. 20, pg. 8, ¶170 lines 1-9, the reflective QoS method; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, a reflective QoS method].
	Cho further discloses wherein sending [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, transmitting; also see provisional ‘467, pg. 22, transmitting], by the access network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], the downlink data flow in the downlink bearer to the user equipment [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, the DL SDAP data PDU to the UE via the DRB to the UE; also see provisional ‘467, pg. 22, the DL PDAP data PDU to the UE via the DRB], comprises: 
	sending [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, transmitting; also see provisional ‘467, pg. 22, transmitting], by the access network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], downlink data packets in a form of a flow in the downlink bearer [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, the DL SDAP data PDU to the UE via the DRB to the UE; also see provisional ‘467, pg. 22, the DL PDAP data PDU to the UE via the DRB].

Regarding Claim 38,
	The combined system of Cho and Eriksson discloses the apparatus according to claim 35 [see fig. 20, pg. 8, ¶170 lines 1-9, the network apparatus or evolved node “B” (eNB); also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, an access terminal (AT) “2”].
	Cho further discloses wherein: 
	the reflective QoS indication is determined [see fig. 14: Steps “1405”/”1407”, pg. 7, ¶134 lines 1-4; ¶135 lines 1-3, if the reflective QoS activation indication in the received encapsulation header is ‘0’; or if the NG-RAN decides not to activate AS-level reflective QoS; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Steps “5”/”6”, lines 1-3, If the reflective QoS activation indication in the received encapsulation header is '1’; or If the 5G-RAN decides to activate AS-level reflective QoS, the 5G-RAN sets AS-level Reflective QoS activation indication of DL PDAP header to ‘1’'] by the access network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN].

Regarding Claim 39,
	The combined system of Cho and Eriksson discloses the apparatus according to claim 35 [see fig. 20, pg. 8, ¶170 lines 1-9, the network apparatus or evolved node “B” (eNB); also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, an access terminal (AT) “2”].
	Cho further discloses wherein sending [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, transmitting; also see provisional ‘467, pg. 22, transmitting], by the access network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], the downlink data flow from the downlink bearer to the user equipment [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, the DL SDAP data PDU to the UE via the DRB to the UE; also see provisional ‘467, pg. 22, the DL PDAP data PDU to the UE via the DRB], comprises: 
	sending [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, transmitting; also see provisional ‘467, pg. 22, transmitting], by the access network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], the downlink data flow in a downlink QoS flow [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, the DL SDAP data PDU to the UE via the DRB to the UE; also see provisional ‘467, pg. 22, the DL PDAP data PDU to the UE via the DRB].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469